
	
		II
		110th CONGRESS
		2d Session
		S. 3659
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the disclosure of schedule M–3 to the Securities and Exchange Commission, to
		  provide for the public disclosure of certain information on such schedule, to
		  provide penalties for failure to file such schedule or inaccurately reporting
		  information on such schedule, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Corporate Transparency Act of
			 2007.
		2.Disclosure of
			 book-tax differences to Securities and Exchange Commission
			(a)Disclosure for
			 enforcement purposes
				(1)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 (relating to disclosure of returns and return information for
			 purposes other than tax administration) is amended by adding at the end the
			 following new paragraph:
					
						(21)Disclosure of
				return information to Securities and Exchange Commission
							(A)In
				generalThe Secretary shall, upon written request from the
				Commissioner of the Securities and Exchange Commission, disclose to officers
				and employees of the Securities and Exchange Commission return information of
				specified public entities relating to the reconciliation of financial income
				statements reported to the Securities and Exchange Commission (or to
				shareholders) with income tax returns.
							(B)Restriction on
				use of disclosed informationAny officers and employees of the
				Securities and Exchange Commission receiving return information under
				subparagraph (A) shall use such information only—
								(i)for the purposes
				of, and to the extent necessary in, civil enforcement and administration of the
				securities laws (as defined in section 3 of the Securities and Exchange Act of
				1934), and
								(ii)for purposes of
				conducting the study required under section 5(a) of the
				Corporate Transparency Act of
				2007.
								(C)Specified
				public entityFor purposes of this paragraph, the term
				specified public entity means any entity—
								(i)issuing any class
				of securities required to be registered under section 12 of the Securities and
				Exchange Act of 1934, and
								(ii)which is
				required by the Secretary to file schedule M–3.
								In the
				case of an entity which is a member of an affiliated group filing a
				consolidated return, the term specified public entity means such
				group and not each member
				thereof..
				(2)Procedures and
			 record keeping related to disclosureSubsection (p)(4) of section
			 6103 of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 (14), or (17) in the matter before subparagraph (A) and
			 inserting (14), (17), or (21), and
					(B)by striking
			 (15), or (17) in subparagraph (F)(ii) and inserting (15),
			 (17), or (21).
					(b)Effective
			 dateThe amendments made by this section shall apply to requests
			 made after the date of the enactment of this Act.
			3.Public
			 disclosure of certain corporate book-tax differences
			(a)In
			 generalSubchapter B of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by inserting after section 6104 the following new
			 section:
				
					6104A.Public
				disclosure of certain corporate book-tax differences
						(a)In
				generalThe Secretary shall make publicly available, on the
				Internet and at the offices of the Internal Revenue Service, the information
				described in subsection (b) with respect to each specified entity for each
				taxable year ending after the date of the enactment of this section.
						(b)InformationThe
				information described in this subsection with respect to a specified entity are
				the following items:
							(1)The name and
				address of the specified entity.
							(2)The CUSIP
				identification number under which the entity files reports with the Securities
				and Exchange Commission, if any.
							(3)The following
				information relating to the worldwide consolidated income statement of the
				specified entity for the period ending with or within the taxable year:
								(A)The total net
				income (or loss) shown on such income statement.
								(B)The total net
				income (or loss) of foreign entities included on such income statement but not
				included on the consolidated tax return of the specified entity for the taxable
				year.
								(C)The total of
				adjustments (other than the item described in subparagraph (B)) reflecting the
				difference between the income (or loss) shown on such income statement and the
				item described in subparagraph (D).
								(D)The total income
				(or loss) of all entities included on both such income statement and the
				consolidated tax return of the specified entity for the taxable year.
								(4)The total net
				income (or loss) shown on the consolidated income tax return of the specified
				entity for the taxable year.
							(5)The total
				temporary differences between the items described in paragraphs (3)(D) and
				(4).
							(6)The total
				permanent differences between the items described in paragraphs (3)(D) and
				(4).
							(c)Specified
				entityFor purposes of this subsection, the term specified
				entity means any entity which is required by the Secretary to file
				schedule M–3. In the case of an entity which is a member of an affiliated group
				filing a consolidated return, the term specified entity means
				such group and not each member
				thereof.
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter B of chapter 61 of
			 such Code is amended by inserting after the item relating to section 6104 the
			 following new item:
				
					
						Sec. 6104A. Public disclosure of certain corporate book-tax
				differences.
					
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			4.Penalty for
			 failure to file and filing inaccurate information relating to certain corporate
			 book-tax differences
			(a)Failure To
			 fileSection 6652 of the Internal Revenue Code of 1986 is amended
			 by redesignating subsection (m) as subsection (n) and by inserting after
			 subsection (l) the following new subsection:
				
					(m)Failure To file
				information relating to certain corporate book-tax differences
						(1)In
				generalIn the case of—
							(A)any failure by a
				specified entity to file any statement required by the Secretary relating to
				the reconciliation of financial statements with income tax returns, or
							(B)any failure by a
				specified entity—
								(i)to include any of
				the information required to be shown on such a statement, or
								(ii)to include
				materially accurate information on such a statement,
								there
				shall be paid (on notice and demand by the Secretary and in the same manner as
				tax) by the specified entity an amount equal to the amount determined under
				paragraph (2) for each such failure.(2)Amount
							(A)CorporationsIn
				the case of a corporation, the amount determined under this paragraph
				is—
								(i)$10,000 in the
				case of such a specified entity with total assets at the end of the taxable
				year of not more than $50,000,000,
								(ii)$25,000 in the
				case of such a specified entity with total assets at the end of the taxable
				year of more than $50,000,000 but not more than $250,000,000,
								(iii)$50,000 in the
				case of such a specified entity with total assets at the end of the taxable
				year of more than $250,000,000 but not more than $1,000,000,000, and
								(iv)$100,000 in the
				case of such a specified entity with total assets at the end of the taxable
				year of more than $1,000,000,000.
								(B)Other
				entitiesIn the case of a specified entity other than a
				corporation, the amount determined under this paragraph is—
								(i)$5,000 in the
				case of such a specified entity with gross receipts for the taxable year of not
				more than $10,000,000,
								(ii)$10,000 in the
				case of such a specified entity with gross receipts for the taxable year of
				more than $10,000,000 but not more than $50,000,000,
								(iii)$25,000 in the
				case of such a specified entity with gross receipts for the taxable year of
				more than $50,000,000 but not more than $250,000,000,
								(iv)$50,000 in the
				case of such a specified entity with gross receipts for the taxable year of
				more than $250,000,000 but not more than $1,000,000,000, and
								(v)$100,000 in the
				case of such a specified entity with gross receipts for the taxable year of
				more than $1,000,000,000.
								(3)Specified
				entityFor purposes of this subsection, the term specified
				entity has the meaning given such term under section
				6104A.
						.
			(b)Effective
			 dateThe amendments made by this sections shall apply to returns
			 and statements filed after the date of the enactment of this Act.
			5.Study on
			 book-tax disclosures
			(a)In
			 general
				(1)StudyThe
			 Secretary of the Treasury, in consultation with the Commissioner of the
			 Securities and Exchange Commission and the Joint Committee on Taxation, shall
			 conduct a study on the reconciliation of differences between the financial
			 income statements of specified entities with income tax returns.
				(2)Matters
			 included in studyThe study conducted under subsection (a) shall
			 address—
					(A)the need for
			 additional reporting of book-tax difference to—
						(i)the Internal
			 Revenue Service, and
						(ii)the Securities
			 and Exchange Commission, and
						(B)the benefits and
			 risks of publicly disclosing such differences.
					(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of the Treasury shall submit to Congress a report on the matters studied under
			 subsection (a) together with any recommendations.
			(c)Specified
			 entityFor purposes of this section, the term specified
			 entity has the meaning given such term under section 6104A of the
			 Internal Revenue Code of 1986.
			
